Citation Nr: 0026857	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  95-02 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for right knee sprain with 
meniscal degeneration, currently evaluated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active military service from July 1991 to 
February 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in St. Paul, Minnesota.  That decision granted 
service connection for the veteran's right knee disorder, and 
assigned a 10 percent evaluation to the disorder.  The 
veteran appealed as to the assigned evaluation.

In a November 1998 decision, the Board remanded the appealed 
case to the RO for further development.  The case has now 
been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right knee sprain with meniscal 
degeneration is manifested by complaints of pain, swelling, 
give-way, and fatigability; X-rays have revealed arthritis of 
the right knee; and the disability is productive of the 
functional equivalent of moderate impairment with limitation 
of motion due to pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's right knee sprain with meniscal degeneration 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5003, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for a higher original evaluation for his right knee 
disorder is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
appellant in establishing his claim.  See 38 U.S.C.A. § 
5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (1999).  The Board attempts to determine the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (1999).  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). Therefore, all of 
the evidence following the grant of service connection (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claim.

The clinical record includes service, private and VA clinical 
treatment and examination records and reports, as well as 
records associated with the veteran's Social Security 
Administration claim.  The record also includes statements 
and other correspondence from the veteran.

During an August 1997 VA examination, the veteran reported 
that he worked about 30 hours a week as a construction 
subcontractor.  He reported that he had difficulty with 
walking over an hour, standing over two hours, or sitting 
over an hour or two.  He reported that his knee bothered him 
most when he was climbing up or down stairs, or up or down a 
ladder, on bending his knees, and if he kneels.  Also with 
weather changes and excessive use, his knee became swollen.  
He stated that he had an episode of swelling about once every 
two weeks, which then it takes a day or two for the swelling 
to go down.  He stated that he had to take a day off of work 
about once a week because of pain in the knee.  His pain was 
worse in the evening.  He stated that in the past his knee 
had gone out on him, which had thrown him to the ground.  
About three weeks ago, he was going up a ladder when his knee 
gave out on him and he fell five or ten feet.  He reported 
that he had been given a knee brace in the past, both in the 
service and by his private practitioner.  

The August 1997 VA examination report noted that an MRI of 
the right knee in December 1994 showed some disk 
degeneration, but no other significant abnormalities could be 
identified at that time.  The cruciate and collateral 
ligaments were intact; and there was only some increase or 
scattered signal intensity within the meniscus consistent 
with mucoid degeneration.  At that time in December 1994, the 
examiner could not see any definite evidence of a meniscal 
tear.  The veteran reported that he does take Tylenol for 
pain relief.   

At the August 1997 VA examination, physical examination 
revealed that the veteran walked without a limp, and walked 
up and down the hall without any difficulty.  In attempting 
to do a deep knee bend, he had marked pain over the right 
patella and patellar ligament starting at 30 to 35 degrees of 
flexion.  Examination of the right knee revealed crepitus of 
the patellofemoral joint, which was painful.  There was also 
crepitus on the left of the patellofemoral joint that was not 
painful; pain to palpation and percussion over the right 
patella; pain on palpation over the right patellar tendon; 
and pain over the medial collateral ligament both at the 
joint line and at the tibial and femoral insertion of the 
tibial collateral ligament.  Anterior and posterior drawer 
signs were negative.  Cruciate and collateral ligaments were 
intact.  There was no definite evidence of effusion in the 
right knee during the examination.  X-ray examination of the 
right knee were within normal limits.  The report noted that 
X-rays of the right knee in the past had been within normal 
limits.  The report contains a diagnosis of patellofemoral 
pain syndrome, possible old dislocation of the patella, with 
patellar tendinitis and early chondromalacia of the 
patellofemoral joint.

At that time, the examiner concluded that based on the 
present examination, medical records and reported history, 
the examiner believed that the veteran did suffer a soft 
tissue right knee injury while in service; and it was 
possible that he suffered a dislocation of the patella, and 
medial collateral ligament strain at that time.  The examiner 
noted that the veteran remained symptomatic in the 
patellofemoral complex, and had difficulty with prolonged 
standing, sitting, and walking.  

A March 1999 VA MRI examination report contains an impression 
of mild meniscal degeneration both posterior horn medial and 
lateral menisci; no evidence of definitive tear.

During VA examination in April 1999, the examiner noted that 
the March 1999 MRI report indicated a small amount of joint 
fluid with minor degenerative changes at the posterior horns 
of the medial and lateral menisci.  There were no meniscal 
tears.  The medial and lateral collateral ligament, and the 
anterior and posterior cruciate ligaments were intact.  There 
was no abnormality of the bony architecture.  The examiner 
noted that an August 1994 X-ray report for the right knee 
showed no abnormalities.  The April 1999 VA examination 
report shows that the veteran's chief complaint was of pain 
and swelling in the right knee, which "[gave] out now and 
again."  The pain was situated over the anterior aspect of 
the joint at the patella and at the anterior and lateral 
borders of the patella.  The symptoms were worse in damp 
weather, and with bending and walking.  He was limited to 
about 1/2 mile of walking.  Sometimes the pain would keep him 
awake at night.  The veteran stated that he worked as an 
irrigation worker, which involved driving and walking on 
rough ground.  He stated that he had not missed any full 
day's work, but on wet days, he may have to take a half day 
off, which occurred about 10 to 12 times per year.  He 
reported having mild stiffness in the knee at the end of the 
day or after prolonged sitting.  He states that the knee was 
constantly swollen, which he treated with ice.  He reported 
experiencing giving way which occurred during walking over 
any surface.  He reported that he had fallen to the ground on 
about 30 occasions.  He had not had any true locking of the 
joint, but on one occasion, he was unable to bend the knee 
until after rubbing it for about two to three minutes.  He 
stated that the leg fatigued easily with prolonged standing 
and when the pain increased.  He then experienced difficulty 
walking.  He was not on any treatment apart from icing; and 
he used Tylenol rarely.  He denied any other joint pains.

On examination, the range of motion of the right knee was 
from 0 to 140 degrees, active; 0 to 145 degrees, passive; and 
0 to 140 degrees, after exercise.  The veteran complained of 
pain from 90 degrees of flexion through 140 degrees.  
Following exercise, there was no loss of strength or 
increased fatigability.  He did not have any loss of 
coordination.  The veteran walked with a symmetric gait.  He 
was able to walk on toes and heels and could hop on each foot 
independently.  He was unable to perform more than a half 
deep knee bend squat due to anterior knee pain.  There was no 
ligamentous laxity as demonstrated by normal anterior and 
posterior drawer sign, and valgus and varus stress.  Lachman 
test was negative.  Neurological evaluation of the lower 
extremities revealed no muscle wasting of the quadriceps.  
There was normal light touch sensation.  Muscle stretch 
ref1exes were 2+ and symmetric at the knees and ankles.  
McMurray's sign was negative, and Apley's grinding test was 
mildly positive.  Patellar apprehension test was negative and 
patellar grind test was positive.  On palpation, there was 
tenderness at the posterior aspect of the patella on the 
medial and lateral sides.  There was tenderness of the 
femoral condyles and tenderness of the medial and lateral 
joint lines.  There was no knee effusion.  Bulge sign was 
negative.  The report contains an impression of patello-
femoral pain syndrome.

During the April 1999 VA examination, a separate report of 
range of motion of the right knee shows an active range of 
motion from 0 to 90 degrees, passive range of motion from 0 
to 137 degrees, and active range of motion after exercise 
from 0 to 90 degrees.  The report indicated that there was 
evidence of pain with exercise/range of motion (facial 
grimacing); no evidence of excessive fatigability with 
exercise; no evidence of incoordination; and no significant 
further loss in range of motion post-exercise.

In an addendum to the April 1999 VA examination, the examiner 
from that examination discussed a review of the claims file 
and concluded the following.  The diagnosis remained 
patellofemoral pain syndrome.  There was no objective 
evidence of pain except from the veteran's subjective 
complaints of pain with flexion beyond 90 degrees and with 
his reluctance to perform a full deep knee bend squat.  The 
veteran reported having to take a half-day off from work 
during flare-ups, which occurred 10 to 12 times per year.  
The examiner opined that work restrictions should limit 
squatting, kneeling, crawling, stairs and prolonged sitting; 
and that the veteran's condition was incompatible with heavy 
work but did not preclude sedentary, light or medium levels 
of work. 

The report of a June 2000 VA orthopedic examination shows 
that the veteran reported complaints that the right knee 
continued to be problematic and was painful everyday, and did 
not truly lock-up in a bent position.  The veteran reported 
that the right knee kind of collapses at times.  This was 
reported as an inability to bear weight, but pain was not 
coincident with this.  The report noted that there was a mild 
genu valgus deformity of both knees; with no right knee 
edema, effusion or gross tenderness.  The veteran referred 
pain with the median plicae and patellar apprehension tests.  
There was negative laxity as shown by drawer and varus/valgus 
stresses.  McMurray's test was negative, and Clarke's test 
revealed pain but no reactivity.  An associated  report of 
range of motion of the right knee shows an active range of 
motion from 0 to 115 degrees, passive range of motion from 0 
to 140 degrees, and active range of motion after exercise 
from 0 to 120 degrees.  The report indicated that there was 
evidence of pain with exercise/range of motion (facial 
grimacing); and no evidence of excessive fatigability or 
incoordination with exercise; and no significant further loss 
in range of motion post-exercise.  The examination report 
contains a diagnosis of degenerative meniscus of the right 
knee.

Impairment of the knee may be rated under different 
diagnostic code criteria, depending on the manifestations of 
impairment.  Knee disability may be evaluated as to 
limitation of flexion or extension of the leg. Under 
Diagnostic Code 5260, limitation of knee flexion is assigned 
a 30 percent evaluation when the limitation is to 15 degrees, 
a 20 percent evaluation when limitation is to 30 degrees, and 
a 10 percent evaluation when limitation is to 45 degrees.  
Under Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 45 
degrees, a 40 percent evaluation when the limitation is to 30 
degrees, a 30 percent evaluation when the limitation is to 20 
degrees, a 20 percent evaluation when limitation is to 15 
degrees, and a 10 percent evaluation when limitation is to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly; (f) Pain on movement, swelling, deformity 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

After a careful review of the record, it is the judgment of 
the Board that the record does not support an evaluation in 
excess of the 20 percent evaluation already assigned for the 
veteran's service-connected right knee disability.  In this 
regard, the Board has taken careful note of several recent VA 
orthopedic examinations between August 1994 and June 2000; 
and other clinical evidence of record.  As shown in the 
recent examinations discussed above, the veteran's right knee 
disability is manifested by clinical findings of no 
ligamentous laxity, edema, effusion or gross tenderness.  
There is a mild genu valgus deformity, which was manifest in 
both knees.  Range of motion for the right knee varied during 
different examinations, but active range of motion was never 
recorded as less than from 0 to 90 degrees, and most recently 
in June 2000, it was from 0 to 115 degrees.  Passive range of 
motion was from 0 to 140 degrees in June 2000.  At that time, 
active range of motion after exercise was from 0 to 120 
degrees.  Both in April 1999 and June 2000, the examiner 
indicated that there was evidence of pain with exercise/range 
of motion, but no evidence of excessive fatigability or 
incoordination with exercise.  Clinical and X-ray reports 
show that there is a diagnosis of degenerative meniscus of 
the right knee, as well as patello-femoral pain syndrome; but 
no evidence of a definitive tear.  The veteran reports 
complaints of pain and swelling, as well as giving out and 
fatigability. 

The veteran's right knee sprain with meniscal degeneration is 
currently evaluated as 20 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Under that code, 
impairment of a knee involving recurrent subluxation or 
lateral instability is assigned a 30 percent evaluation when 
the disability is severe, a 20 percent evaluation when the 
disability is moderate, and a 10 percent evaluation when the 
disability is slight.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

However, none of the recent VA examinations or other clinical 
evidence have described the veteran as having a recurrent 
subluxation or lateral instability so as to warrant an 
increase under that code.  The most recent VA examination 
reports consistently find no evidence of meniscal tears; the 
ligaments were intact; and there was no ligamentous laxity 
shown on testing.  Further, the diagnoses did not include 
subluxation or lateral instability.  Accordingly, an 
increased schedular evaluation is not warranted under 
Diagnostic Code 5257.  

The Board also finds that an evaluation greater than 20 
percent is not warranted under the diagnostic criteria based 
on limitation of motion pursuant to Diagnostic Codes 5260 or 
5261.  As discussed above, the right knee range of motion 
does not meet the schedular criteria required to warrant an 
evaluation in excess of 20 percent, or to meet the criteria 
for a noncompensable rating (flexion limited to 60 degrees 
under Diagnostic Code 5260; or extension limited to 5 degrees 
under Diagnostic Code 5261).

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).

Precedent opinions by the VA General Counsel provide that 
separate ratings may be assigned for knee instability (Code 
5257) and arthritis with limitation of motion (Codes 5003, 
5010).  VAOPGCPREC 9-98 and 23-97.  As the veteran is rated 
for instability, the Board is required to determine whether 
separate evaluations may be granted under Diagnostic Code 
5257, for instability, and under the diagnostic codes for 
limitation of motion (Diagnostic Codes 5260 or 5261).  
VAOPGCPREC 9-98 and 23-97.  However, as discussed above, the 
evidence does not show that the veteran's right knee 
disability meets the necessary criteria for limitation of 
motion for a compensable evaluation. 

Since Diagnostic Codes 5260 and 5261 are predicated on loss 
of range of motion, the Board has considered whether 38 
C.F.R. §§ 4.40 and 4.45 provide a basis for a higher rating.  
See General Counsel Precedent Opinion 9-98 (VAOPGCPREC 9-98) 
(August 14, 1998).  The Board notes that in the most recent 
examination, the range of motion of the right knee was full 
on passive range of motion, with extension to 0 degrees and 
flexion to 140 degrees. (See 38 C.F.R § 4.71, Plate II 
(1999)).  However, with respect to active range of motion, 
the range was definitely limited due to pain, with flexion 
limited to 115 degrees.  The examiner in June 2000 noted that 
there was evidence of pain with exercise/range of motion.  
The Board acknowledges that the veteran's limitation of 
motion of the right knee does not warrant a separate 
compensable evaluation under purely schedular criteria of 
Diagnostic Code 5260.  

The Board has considered the evidence that due to right knee 
pain, the veteran has a some reduction from full range of 
flexion of the right knee, and resultant functional loss.  
The Board has considered this as well as the clinical 
evidence and complaints regarding instability.  The Board 
finds that there is no medical finding of any current 
instability, and that the overall evidence shows that painful 
motion has resulted in functional disability reflective of 
criteria which does not warrant an overall evaluation for his 
right knee disability in excess of the currently assigned 20 
percent.  38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

In this regard, the Board is of the opinion that the 
veteran's current complaints of pain are contemplated by the 
existing 20 percent evaluation and that an evaluation in 
excess thereof for the right knee disability is not warranted 
pursuant to 38 C.F.R. §§ 4.40 or 4.45; DeLuca, supra.  In 
this context, the Board does not find symptomatology to 
warrant an evaluation in excess of 20 percent under 
Diagnostic Code 5260, or any other relevant criteria.  The 
Board notes that an evaluation greater than 20 percent is not 
warranted under the diagnostic criteria based on limitation 
of motion pursuant to Diagnostic Codes 5260 or 5261.  Even 
after consideration of DeLuca, there is no showing of a 
limitation of range of motion, with flexion or extension 
limited to an extent that meets the criteria necessary for an 
evaluation in excess of 20 percent.  

As there is no clinical evidence of ankylosis, there is no 
basis for an evaluation under provisions of Diagnostic Code 
5256, which provides for evaluation for knee ankylosis.  
Also, the examination findings do not show impairment of the 
tibia and fibula with nonunion, with loose motion, requiring 
a brace, as to warrant an evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  The Board has also considered 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5258, for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  However, the 
examination findings do not show any evidence of true 
locking.

Therefore, in considering the overall disability picture the 
Board does not find any evidence of right knee impairment 
that would allow an evaluation over that already assigned for 
the right knee disability.  Accordingly, the veteran's claim 
is denied.

The veteran has indicated that his right knee disability has 
caused him to miss part of his work-day on occasion due to 
his knee pain and other symptoms.   Nevertheless, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(1999).  The current evidence of record does not demonstrate 
that the veteran's service-connected right knee disability 
has resulted in frequent periods of hospitalization or marked 
interference with employment.  Id.  It is undisputed that the 
veteran's right knee disability has an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from specified disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(1999).

Further, the Board has considered the doctrine of benefit of 
doubt under 38 U.S.C.A. § 5107 (West 1991), but finds that 
there is not an approximate balance of positive and negative 
evidence on the merits to warrant an increase over that 
granted herein.


ORDER

Entitlement to an increased evaluation for right knee sprain 
with meniscal degeneration, is denied.



		
	F. JUDGE FLOWERS 
	Veterans Law Judge
	Board of Veterans' Appeals



 

